Title: To Thomas Jefferson from George Taylor, Jr., 29 December 1793
From: Taylor, George, Jr.
To: Jefferson, Thomas



Dear sir
Philadelphia Decr. 29. 1793.

Learning with much regret that you are soon to leave us, and impressed with the most lively sentiments of gratitude for the manner in which you have treated me during the whole time I have had the honor to serve under your immediate direction—Sentiments which those who are acquainted with your generous mind, cannot but be penetrated with—Sentiments which if I know myself will never be effaced from my breast—my feelings will not suffer you to take your final departure without troubling you with these few lines bearing but an imperfect testimony of them—Of the effusions of I trust a faithful heart.
It is possible, Sir, that in the course of human events, in my passage through this tempestuous life, a particular Certificate, coming from you, of my conduct while under your direction, might prove of infinite service to me, and such an one as you may think I have merited, I would beg leave to solicit, independent of any general one or recommendation you may be pleased to give to your successor.
May you find in your proposed retirement, that happiness and ease, which the great and good, only, know how to value, and may those who are dear to you, long enjoy the pleasure of your Society, is the sincere prayer of he who will ever deem himself happy in executing any commands you may be pleased to honor him with, and who subscribes himself with the most profound veneration for your virtues and sincerest personal respect and attachment, Dear sir, Your most obedient and most humble servant

Geo. Taylor Jr.

